 TAYLOR'S I.G.A. FOODLINER329J. Taylor Mart,Inc., d/b/a Taylor's I.G.A. FoodlinerandRetail Clerks Union,Local 418,Retail ClerksInternationalAssociation,AFL-CIO.Case14-CA-3990June 30,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn April 13, 1967, Trial Examiner Horace A.Ruckel issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief. 'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in this case, and herebyadopts the findings, conclusions,' and recommenda-tions of the Trial Examiner.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHORACE A. RUCKEL, Trial Examiner: This case comesbefore the Trial Examiner upon an unfair labor practicecomplaint dated August 30, 1966, issued by the GeneralCounsel of the National Labor Relations Board, throughitsRegional Director for Region 14 (St. Louis, Missouri),against J.TaylorMart, Inc., d/b/a Taylor's I.G.A.Foodliner, herein called Respondent, based upon chargesfiledon June 6 and July 12, 1966, by Retail ClerksUnion, Local 418, Retail Clerks International Associa-tion, AFL-CIO, herein called the Union. The complaintalleges in substance that Respondent, by its supervisorssince the latter part of May 1966, has interfered with,restrained, and coerced its employees in their exercise ofthe rights guaranteed them by Section 7 of the NationalLabor Relations Act, as amended (29 U.S.C. Sec. 151,and following), herein called the Act, by (1) promisingand granting wage increases to induce employees not tosupport the Union, (2) interrogating employees concern-ing their support of the Union, (3) on or about May 26,1966, discharging Margaret Hinderliter because of herunion activities, and (4) failing and refusing to bargainwith the Union as the exclusive bargaining agent of theemployees in an appropriate unit. These activities aresaid to violate Section 8(a)(1), (3), and (5) of the Act.Respondent filed an answer denying the commission ofany unfair labor practices.Pursuant to notice, I conducted a hearing at Mattoon,Illinois, on October 25, 26, and 27, 1966, at which allpartieswere represented. At its conclusion the partieswaived oral argument. Subsequently, they filed briefs.Upon the entire record in the case, and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACTORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that Respondent, J. Taylor Mart, Inc., d/b/aTaylor's I.G.A. Foodliner, Mattoon, Illinois, its of-ficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order.1Thesefindings and conclusions are based, in part, upon the credibilitydeterminationsof the TrialExaminer,to which the Respondent has ex-cepted,allegingthat the TrialExaminer was biased and prejudiced Aftera careful review of the record, we concludethat the TrialExaminer'scredibilityfindings are not contrary to the clear preponderance of all rele-vant evidenceAccordingly,we find no basis for disturbing those findings,and we reject the charge of bias and prejudice on the part of the Trial Ex-aminer.StandardDry Wall Products,Inc.,91 NLRB 544, enfd 188 F 2d362 (C A.3) In addition,we rejectRespondent's conclusion that ThelmaDuncan is a supervisor.From the record it is clear that her duties ofdirection and instruction involve no responsible authority beyond that in-herent in the relationship between senior,more skilled employees andthose less senior or less skilledI.THE BUSINESS OF RESPONDENTRespondentis anIllinois corporation with its principaloffice and place of business at Mattoon, Illinois, where itisengagedin the retail sale and distribution of meats,groceries, and related products. During the year endingJune 30, 1966, a representative period, Respondentpurchased and caused to be transported and delivered toitsMattoon store, meats, groceries, produce, and othergoods valued in excess of $50,000, of which goods andmaterials valued in excess of $50,000 were transportedand delivered to its Mattoon store, and received fromother enterprises located in the State of Illinois, each ofwhich other enterprises had received said goods andmaterials directly from points located outside the State ofIllinois.During the same period Respondent sold and dis-tributed products, the gross value of which exceeded$500,000. Respondent employed 40-45 employees at thetime of the events hereinafter related.The complaint alleges and Respondent's answer admitsthatRespondentisengagedin commerce within the-meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetail Clerks Union,Local 418, RetailClerksInterna-tional Association,AFL-CIO,is a labor organization ad-mitting employees of Respondent to membership.166 NLRB No. 73 330DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESone employee from the bakery because it was his un-A. The Discharge of Margaret Hinderliter; Other Inter-ference, Restraint, and CoercionThe Union began organizing Respondent's employees,except those in its meat department, during the middle ofMay 1966. This came to the attention of Jack Hubbartt,Respondent's store manager, the first or second week inMay.Hinderliter came to work in December 1965 in thebakery department, under the immediate supervision ofRalph Sherman, bakery foreman. About six employeesworked in the bakery. Hinderliter's duties were to stockthe shelves, wrap and box bakery products, wash pots,fry doughnuts, make icing, and decorate cakes.In generalthese duties were similar to those of the other bakery em-ployees, except that Hinderliter came to do most of thecake decorating and most of the icing. Cake decorating,on the average, took from 2 to 4 hours a day, or less thanhalf her time. Her uncontradicted, credited testimony isthat she was not told at the time she was hired that shewas to perform any specific task. Her weekly wage wascomparable to that of other employees in the bakery andthe kitchen.'Hinderliter was one of the first to sign up in the Union,and she obtained the signed union designation cards ofvarious other employees. On May 23 or 24, according tothe uncontradicted, credited testimony of Virginia Frye,an employee of several years' standing who worked in thekitchen, Charles Morrical, assistant store manager, cameup to her where she was working and asked her if Hinder-liter had ever spoken to her about the Union. Frye repliedthat she had. Two or three days later, on the morning ofMay 26, Hinderliter, who had that morning seen Morricalconferring with Sherman and Hubbartt, called on Hub-bartt in his office and asked him if it was true that she wasto be discharged. Hubbartt said that it was. Asked why,he said that he no longer needed a cake decorator. Hin-derliter reminded him that she did other things, andpointed out that there were other girls with less senioritythan she. Hubbartt responded that she was the one whowas chosen, and that she was terminated "as of now."Hinderliter, however, returned to the bakery depart-ment to finish some cakes she had started, and beforeleavingthe store asked Hubbartt for a letter of recom-mendation to which, it is not controverted, he replied thathe would "absolutely not" give her such a letter. A fewminutes after this second conversation with Hubbartt,Hinderliter encountered Howard Cordts, supervisor ofthe meat department, who told her, still according to herundisputed, credited testimony, that he had heard thatshe had "got her ass fired," adding that no one in the meatdepartment was "going to sign any cards for the union."Also, within a few minutes after Hinderliter was ter-minated, her own supervisor, Sherman, who testified thathe was "all kind of shook up" by Hinderliter's termina-tion, asked the bakery employeesin a groupwho of themhad signed cards for the Union. I view this as a cause andeffect. Sherman himself, believing that a cause of Hinder-liter's termination was her activity in the Union, wishedto know to what extent the union contagion had spread.Hubbartt, while testifying, advanced as a reason forHinderliter's termination that it was necessary to lay offderstanding that with the advent or summer the bakerysales would fall off. He had been in Respondent's employonly since February 1966, although he had had extensiveexperience in other food stores. Hubbartt had not, how-ever, so far as the record reveals, discussed with anyonethe possibility of laying off any employee until the morn-ing of the day of Hinderliter's termination when in theconversationwith Sherman and Morrical, previouslyreferred to, Hubbartt, according to Sherman, said thatthey "needed a reduction" in the grocery-bakery depart-ment of one person and that he had chosen Hinderliter forlayoff.This, too, is the substance of Hubbartt'stestimony. I find it unconvincing. Summer was still sometime away. Moreover, there is no showing that anybakery employee had been laid off during any previoussummer. Assuming, without finding, an economic necess-ity,Hubbartt's testimony as to why Hinderliter wasselected to remedy it is implausible. He readily admittedwhile testifying that Hinderliter was an efficient em-ployee who had always done her work well, and whowould "never have an ounce of trouble" in gettinganother job. Actually, according to Hubbartt, this was thereal reason he chose her instead of Virginia Richeson, anemployee who had been employed only 3 weeks. Riches-on was incompetent: "She isn't overly intelligent. Shecan't add two and two together and get four three times ina row, and for her to go out on the street and get a job, Ithinkwould be a pretty difficult task." In fact, pitymotivated him. He was, he stated, just a "soft heartedslob." In the next breath, he said, "I never let my heartrule my pocketbook," from which I take it he meant theCompany's pocketbook.Hubbartt's further testimony is that it had been hopedthat cake decorating would become quite profitable, butthat when it did not he determined to abolish the classifi-cation of cake decorator. The classification having beenabolished, it followed thatHinderliter should beabolished. Hubbartt admitted, however, that the classifi-cation of cake decorator existed only in his mind, and ina memorandum book he carried in his pocket, which wasnot offered in evidence. It does not appear on Respond-ent's payrolls or on any other records in evidence. Nor,according to Hubbartt, was there any other job classifica-tion of employees. Hubbartt's further testimony as to hisselection of Hinderliter for discharge or layoff was as fol-lows:TRIAL EXAMINER:Youdid away with the classifica-tion and then what was your next step?THE WITNESS: Well, then I had a choice between twopeople, Margaret Hindlerliter and Virginia Richeson.Now, Virginia Richeson has been there a shorterperiod of time than Margaret Hinderliter had.TRIAL EXAMINER: But you abolished the classifica-tion. There was only one person in that classificationat that time?THE WITNESS: Well, this is true, but, again I am notpresumingthatMargaret Hinderliter was incapableof performing other work.TRIAL EXAMINER: Well, in fact, she did performother work -what I am trying to get at, how did itcome about that the decision got down to just thesetwo people? Why not some other person in thekitchen or in the bakery?IThe recordshows that employees in the kitchenand bakerywere lar-gely interchangeable.Hubbartt, while testifying,characterized the em-ployees in the two departments as one"conglomerate mass." TAYLOR'S I.G.A.FOODLINER331THE WITNESS: Well, I guess this kind of goes back tothe fact that in my own mind all other things beingequal, I kind of treated people on a seniority basisbecause I have always been under a union contract,2and I did have an employee in the store with less timeon the job than Margaret Hinderliter [Richeson].In sum, after stating that Hinderliter was terminatedbecause her classification as cake decorator (the onlyclassification in the store with even a theoretical exist-ence) 3 had been terminated, Hubbartt then says that thechoice got down to Hinderliter or Richeson, who, sinceshe had no job classification and certainly was not a cakedecorator, was not in competition with Hinderliter. But,because he is used to treating people on a seniority basis,he also selects for consideration Richeson, who had beenemployed only 3 weeks and, in the bargain, was so im-competent that she "can't put two and two together andget four three times in a row." Having got to the pointwhere he is considering Hinderliter and Richesontogether on the basis of seniority, he makes another de-parture. He bases the layoff neither on the ground of thedoing away with a job classification,4 or on seniority, buton a ground advanced for the first time on cross-examina-tion; namely, that he is sorry for Richeson.Ido not believe it. Respondent, through AssistantStoreManager Morrical, 2 or 3 days previously hadquestioned employee Frye as to whether Hinderliter hadspoken to her about the Union; Cordts, supervisor of themeat department, within minutes following her dischargesaid that she "got her ass fired," and that no employee inhis department would sign a union card; and Respondent,as is hereafter found, increased the wages of its em-ployees so as to discourage union activity. Finally, as willbe seen, subsequent to Hinderliter's discharge Respond-ent refused to bargain with the Union. If any doubtremained in my mind as to the real cause of Hinderliter'sdischarge it would be removed by consideration of Hub-bartt's emphatic and unexplained refusal to give her aletter of recommendation, in spite of his acknowledge-ment that she was a thoroughly competent employee. Ifind that Hinderliter was discharged not for any legiti-mate business reason, but because of her union activity.B.Further Interference, Restraint, and Coercion; TheWage IncreasesIt has been found that on May 23 or 24, shortly beforeRespondent discharged Hinderliter, Frye told Morrical,assistant store manager, in response to his inquiry, thatHinderliter had signed her up in the Union. The recordalso shows that about the middle of May, on the day fol-lowing a union organizer's solicitation of David Bauer, aservice boy, Bauer reported the solicitation to StoreManager Hubbartt. Hubbartt's own testimony is that hehad heard talk about the Union the first or second weekinMay.5 The record shows that the campaign reached itsheight about the middle of May. At this point Respondentgranted wage increases to all but one of its approximately40 employees, to go into effect on May 29. This was inaddition to a 10-cent-an-hour raise given to nine em-ployees shortly after Hubbartt took over as storemanager, during the week of February 6 and before theappearance of the Union. Hubbartt testified that the earli-er raises were given to these employees to equalize theirwages with those of other employees. As to making theacross-the-board increases on May 29, Hubbartt gave ashis reasons that he "knew that federal minimum wage[sic]was almost a foregone conclusion," and that he"wanted to be certain that virtually all my employees ex-cept the most recent hires would be at least $1.40 anhour." Therefore, he says, he formulated a new pay scale,but did not reduce it to writing except to make some nota-tions in a 2 by 3-inch pocket notebook. He admitted thathe did not consult with any of his supervisors until shortlybefore he put it into effect, although he testified he didmention it once with Jack Taylor, a stockholder inRespondent. Taylor was not called as a witness. Nor didthe general raise become known to the employees untilMay 29, the day it went into effect.Respondent urges that the correspondence between thedate of the general raise and the peak of the Union's ac-tivity,was only a coincidence. I cannot credit it. I findthat the raise of May 29 was effectuated with the purposeof thwarting the Union's efforts to organize the em-ployees, in violation of Section 8(a)(1) of the Act.C.The Refusal To BargainThe complaint alleges that the following constitutes aunit appropriate for collective bargaining:All full-time and part-time selling and non-selling em-ployees of J. Taylor Mart, Inc.'s facility on Route 45,Mattoon, Illinois, excluding meat department em-ployees,officeclerical,professional employees,guards and supervisors as defined in the Act.while Respondent's answer denies that the above em-ployees constitute an appropriate unit, Respondent at thehearing suggested no otherunit,and in its brief acceptsthis unit as appropriate, contending only that the Uniondid not represent a majority within it. I find that theabove-described unit is an appropriate unit for the pur-poses of collective bargaining within the meaning of theAct.The Union's Majority in the Appropriate UnitIt is agreed that the appropriate unit, as abovedescribed, consists of 40 employees. The General Coun-sel offered in evidence 22 authorization cards, includingthat of Hinderliter, in the following form:At previous places of employment, that is.On this point Hubbartt testified as follows:TRIAL EXAMINER: Are there classifications under the departmentheading?THE WITNESS. Not under department headings, no, sirTRIAL EXAMINER Well, are there classifications that appear on thepayroll such as cake decorator and baker, orTHE WITNESS No. .TRIAL EXAMINER No classifications such as produce boy, producemanager9THE WITNESS. No ...4 If the classification of cake decorator ceased to exist in Hubbartt'smind, cake decorating itself did not, and continued to be done after Hin-derliter's termination, byMarie Fonner, who had previously helpeddecorate cakes when there was a rush or when Hinderliter was absent.IAlthough he later testified that he did not "know of any attempt to or-ganize them" until he received notice of the filing of the charge with theBoard. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDRETAIL CLERKS INTERNATIONAL ASSOCIA-TION(affiliated withthe AFL-CIO)AUTHORIZATION FOR REPRESENTATIONDesiring to enjoy the rights and benefits of collec-tive bargaining, I, the undersigned employee of theI.G.A. FoodlinerStore addressSouth Rt. 45Store No.Employed asDept.Home addressPhonehereby authorized RetailClerksInternational As-sociation,AFL-CIO,or it charteredLocalUnion torepresent me for purposes of collective bargaining,respecting rates of pay, wages,hours of employment,or other conditions of employment,in accordancewith applicable law.DateSignature of EmployeeRespondent, in its brief, seeks to disqualify the cards ofthe following 15 employees on the following grounds:1.On the ground of lack of authentication of signatureJoe Maddox, Janelle Lawrence, Charles Brooks, andRobert Elmore:Hinderliter, who solicited the signatureof Maddox, and Marie Former, who solicited the otherthree employees, did not see them sign, and were notpreviouslyacquaintedwiththeirsignatures.InLawrence's case Former filled out the information calledfor relative to the name and address of the store, the em-ployee's address, and the nature of her work. The uncon-tradicted testimony of both Hinderliter and Fonner is thatin each case the employee took the card when presentedwith it and later returned it to them, signed. I find it im-material that they were signed outside the presence ofHinderliter and Fonner, and that they were not previ-ously acquainted with the signatures.2.Misrepresentations; other groundsMarie Fonner:This card is objected to becauseFormer, as she testified, filled it out and signed it beforereading the language on the card authorizing the Union torepresent her for collective bargaining. She did read itsome time after the Union had requested Respondent tobargain with it, and made no attempt to withdraw thecard. On the contrary she kept several cards at the storeand solicited and obtained the signatures of several otheremployees, including Hinderliter's. It is clear that sheknew the purpose of the cards and approved of it at thetime she signed.6Tom Boney:Hinderliter on two occasions had talkedto Boney aboutsigning upfor the Union, and on the6Respondent also urges that Fonner's card should not be counted be-cause in July 1966,when Sherman,foreman of the bakery, left Respond-ent's employ Former was promoted to his place.I find no merit in this,contention It is not controverted that Former was a rank-and-file em-second occasion she suggested during a break that he geta card from Marie Fonner. Boney saw Former, who gavehim a card, and he filled it out and signed it in herpresence, but without, he testified, reading the single-spaced wording authorizing the Union to represent thesigner for the purpose of collective bargaining.Phil Wilhelm:Wilhelm testified that he was handed acard by a fellow employee whosuggestedthat he read itover,signit,and give it back to him. Wilhelm took thecard with him but did not sign it on this occasion. Abouta week later he was visited at his home by Phillip Romo,organizerfor the Union, who gave him another card. Wil-helm again said he would like to think it over. Romovisited him the last time, according to Wilhelm, "aboutthe middle of June or maybe three weeks in June" (thecard is dated June 8) when he finally signed the card. Onthis occasion, according to Wilhelm, Romo said the cardgave the Union the right to represent employees withoutan election, and Romo replied that it "just gives us theright to hold an election." Romo testified that he toldevery employee whose signature he solicited, includingWilhelm, that there could be an election but that, depend-ing upon how many cards were signed, the Union mightbecome the bargaining representative without an electionupon the basis of the cards themselves. Wilhelm was anervous and hesitant witness. I credit Romo's account ofthe conversation. I further note that Wilhelm over aperiod of several weeks had discussed the Union'srepresentation with several persons, had been given twoor more cards which he took with him to consider, andthat he further testified that he had read thoroughly thecard he did sign and understood it.Virginia Frye:Frye's signature to a union card was ob-tained by Marie Fonner who testified that Frye asked herto fill out the blank spaces in the card because Frye didnot have her glasses with her. Former did so and Fryesigned the card. Frye's testimony is to the same effect.She did not read the card at the time but she had heard theUnion discussed previously. She knew the card shesigned was a union card. She added, however, that sheunderstood the Union "would come into the store" by anelection, and that the cards were "to call an election."David Bauer:Bauer testified he was asked severaltimes to sign a card and finally he took it home and talkedit over with his parents, that they and he read it, and thatlater he signed it "because I wanted to," that on one occa-sion a "union organizer," whom he did not name, told himthat the signed cards would be used "just to get a vote tosee if they wanted the Union or not."Thelma Duncan:Duncan testified that when shesigned her card she was told that "they'd have to haveover half the employees sign the cards to get the union in,but he said there would be an election at the store-" andthat it "was necessary that half the people sign cards tohave an election."Larry Gwinn:Gwinn, called by Respondent, testifiedthat Romo called on him at his home on three occasionsand described the advantages of a union to him and hisfamily, that his mother thought it was a good thing, andthat on Romo's third and last visit he signed the cardwhich had been given him on the first visit, and which heployee within the appropriate bargaining unit both at the time she signedher union card and in June when the Union, as is hereinafter related,requested Respondent to bargain with it. TAYLOR'S I.G.A. FOODLINER333had read. On redirect examination he stated that hesigned the card so as to get the benefits of a union. Askedby counsel for Respondent, "Did you sign the card to getan election so you could get the benefits," the witness an-swered in the affirmative.BettySorenson:Romo, according to Sorenson'stestimony, called on her and her husband at their homeand talked with them for about 2 hours about the Unionand asked her to sign a card. She did so. According toSorenson her husband was quite "insistent" that she sign.Her further testimony is that Romo said that the purposeof the card was to bring about an election.Carl EllisandLois Mathias:Ellis, called by Respond-ent, testified that Romo called at his home twice todiscuss the Union and that he signed the card on thesecond occasion. Romo, according to Ellis, said that thecard did not have anything to do with the Union, althoughhe described its advantages. Ellis finally signed just tohelp Romo who said that he wanted to "show his boss"that he had solicited Ellis' signature. Ellis was a con-tradictory, shifting witness. I do not credit the reason headvanced for signing a union card. Romo's testimony isthat after Ellis had signed the card he said to him in jestthat it would show that he had not just been sitting on hisheels in Mattoon. I credit Romo's version.As to Mathias, Romo called at her home three timesand discussed the Union with her. On the last visit, withher husband and her brother present, she signed a card.Romo, according to Mathias, asked her to sign so he"could show his boss he had been to my house," so shesigned.Janet Whalen:Romo called on Whalen twice to obtainher signature to a union card. Before she signed, Romo,she testified, said that he needed a number of signed cardsand the cards were "just to get them to come in and letthem vote in the store for the Union." She could not re-member his saying anything about a card check.ConclusionsRomo testified that in addition to discussing the ad-vantages of the Union with those employees whose signa-tures he sought, he told them specifically, in each in-stance, that the Union could proceed in two ways: itcould ask for recognition on the basis of a check of thecards, or it could petition for an election, and that if thefirst course were pursued the Union would have to havethe signed cards of a majority, of the employees.Ido not find any convincing evidence that he, Hinder-liter, or Former represented that the only purpose of thecards was to bring about an election. The only evidenceof this is found in the testimony of Wilhelm that Romostated that the cards "just give us the right to hold an elec-tion," in that of Frye that she "understood" that theUnion "would come into the store" by an election, in thatof Bauer that Romo said the cards would be used "just toget a vote," and in that of Whalen to the same effect. I amconvinced that though these employees may not havefully understood what Romo was trying to tell them, thiswas not due to misrepresentation on his part.The cards themselves are unequivocal. The signerauthorizes the Union "to represent me for the purposesof collective bargaining, respecting rates of pay, wages,hours of employment, or other conditions of employment,in accordance with applicable law." The employees them-selves are wholly literate and, it is my impression, of atleast average intelligence. In each instance the employeehad sufficient opportunity to read the card, and in the oneor two instances where he did not have his glasses withhim it is clear that he knew that the card was "for theUnion." In no instance did any employee seek to repu-diate his authorization or to retrieve his card from theUnion. In no instance is it asserted that any signature wasfraudulent.As to dates, no contention is made that any card, withthe possible exception of that of Wilhelm, was not ex-ecuted prior to June 20, the date of the Union's requestfor recognition. The suggestion that this card might havebeen signed after June 20 is without substance. The criti-cism that various signers did not themselves fill in theblank spaces on the cards, calling for the addresses of thestore and the signer, I find frivolous.The cards are so unambiguous, and show so clearly anunqualified designation of authorization to represent theemployees for purposes of collective bargaining, that itwould require a stronger showing than is here made toestablish that they were executed merely for the purposeof obtaining a Board-conducted election.7I find that on June 20, and thereafter, the Union had inits possession the signed, valid authorization cards of 22of the 40 employees in the appropriate unit, a majority.3.The refusal to bargainOn June 20, 1966, the Union wrote Respondent advis-ing it that it represented a majority of the employees inthe unit set forth above, but including the employees inthe meat department. On the following day the Unionwrote Respondent amending the suggested unit so as toexclude these employees. On June 23, Respondent, overthe signature of Hubbartt, replied as follows to the letterof June 20.We have received your letter stating that yourepresent our employees. We do not believe that youlawfully represent our employees, so we do not feelthe law requires us to meet with you.On June 28 Respondent answered the Union's letter ofJune 21, as follows:Thisis inanswer to your letter of June 21, 1966. Torestate, we don't believe you lawfully represent ouremployees.In the absence of any further word from Respondent,the Union on July 12, 1966, filed an amended charge toinclude an allegation that Respondent refused to bargainwith it. Respondent's letters of June, in my opinion, con-stitute a blanket refusal to bargain with the Union, andconstitute, in effect, a rejection of the principal of collec-tive bargaining. Respondent did not, and does not now,question the appropriateness of the bargaining unit setforth in these two letters; nor did it express any doubt, ingood faith or otherwise, when it replied to the Union'sletter that the Union represented a majority of the em-ployees in the unit. On the other hand, by discriminatorilydischarging one of the Union's principal proponents, bygranting wage raises to its employees in an attempt, asfound above, to undermine the Union, by interrogatingemployees as to their union activity, and, finally, by refus-ing to meet with its representatives, Respondent evinced7 SeeWinn-Dixie Stores, Inc., etc.,143 NLRB 848. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDits determination not to deal with the Union as the collec-tive-bargaining representative of its employees. In thusrefusing to bargain with the Union, Respondent violatedSection 8(a)(5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of the Act, I shall recommendbelow that, it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies ofthe Act.Having found that Respondent discriminatorilydischarged Margaret Hinderliter, I shall recommend thatit offer her immediate and full reinstatement to her formeror substantially equivalent employment, without preju-dice to her seniority or other rights and privileges, andmake her whole for any loss of pay she may have sufferedby reason of Respondent's discrimination against her bypayment to her of a sum of money equal to that which shenormally would have earned as wages from the date ofher discharge to the date of Respondent's offer of rein-statement, less her net earnings during said period. Suchbackpay shall be computed on a quarterly basis in themanner established by the Board in F.W. WoolworthCompany,90 NLRB 289, 291-294, and with interestthereon at the rate of 6 percent per annum as prescribedby the Board inIsis Plumbing & Heating Co.,138 NLRB716.Discrimination against employees for seeking to bar-gain collectively, and a refusal to bargain with the majori-ty representative of its employees, go to the very heart ofthe Act and demonstrate such an opposition to its policiesthat it is reasonable to assume that the Employer, undersimilar circumstances in the future, will interfere with itsemployees' statutory rights. Accordingly, I shall includeinmy Recommended Order a provision directingRespondent not to interfere with, restrain, or coerce itsemployees in any manner in the exercise of their statutoryrights.Because it is clear that Respondent's conduct wasmotivated by opposition to all union activity among itsemployees and to the principle of collective bargaininggenerally,my Recommended Order will prohibit dis-crimination because of or interference with the exerciseby the employees of their statutory rights on behalf of theUnion or any other labor organization.CONCLUSIONS OF LAW1. J. Taylor Mart,Inc., d/b/a Taylor's I.G.A. Food-liner, is an employer within the meaning of Section2(2) of the Act andis engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.By discharging employee Margaret Hinderliter,Respondent engaged in an unfair labor practice within themeaning of Section 8(a)(3) and (1) of the Act.4.Since June 20, 1966, the Union has been and nowis the statutory bargaining representative of Respondent'semployees in the following appropriate unit for collectivebargaining: all full-time and regular part-time selling andnonsellingemployees of J. Taylor Mart, Inc.'s facility onRoute 45, Mattoon, Illinois, excluding meat departmentemployees,officeclerical,professionalemployees,guards and supervisors as defined in the Act.5.By refusing on June 23 and 28, 1966, whenrequested, to recognize the Union as the representativeof Respondent's employeesin anappropriate unit and tobargain with it, Respondent engaged in an unfair laborpractice within the meaning of Section 8(a)(5) and (1) ofthe Act.6.By interrogating employees as to their union activi-ty, and by raising wages with the object of discouragingunionactivity, Respondent engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act.7.The unfair labor practices set forth above are unfairlabor practices affecting commerce within themeaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing finding of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby recommend that the Respondent, J.Taylor Mart, Inc., d/b/a Taylor's I.G.A. Foodliner, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union or in anyother labor organization, by discharging or otherwise dis-criminatingagainstemployees because they or some ofthemengage inunion activity and/or seek to bargain col-lectively.(b) Interfering with, restraining, or coercing its em-ployees by granting them wage raises or by changing theterms or conditions of their employment provided, how-ever, that nothing in this Recommended Order shall beconstrued as requiring the Respondent to vary or aban-don any wage raise or wage schedule which it has hereto-fore established.(c)Refusing to bargain, on request, with the Union asthe statutory bargaining representative of its employeesin the following appropriate unit for collective bargaining:allfull-time and part-time selling and nonselling em-ployees of J. Taylor Mart, Inc.'s facility on Route 45,Mattoon, Illinois, excluding meat department employees,office clerical, professional employees, guards and super-visors as defined by the Act.(d)In any other manner interfering with, restraining,or coercing its employees in the exercise of their right toself-organization, to form,join,or assist the Union or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage inother concerted activity for the purpose of collective bar-gaining or other mutual aid or protection, or to refrainfrom any such activity.2.Take the following affirmative action:(a)Offer Margaret Hinderliter immediate and full rein-statement to her former or substantially equivalent posi-tion, without prejudice to her seniority or other rights andprivileges, and make her whole for any losses she may TAYLOR'S I.G.A.FOODLINER335have suffered by reason of the discrimination against herin the manner set forth in the section entitled "TheRemedy."(b)Bargain collectively,on request,with the Union as,the bargaining representative of the employees in theabove-described appropriate unit with respect to rates ofpay, wages,hours of employment,and other terms andconditions of employment,and;" if an understanding isreached,embody such understanding in a signed agree-ment.(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder this Recommended Order.(d)Post in its store on Route 45, Mattoon,Illinois,copies of the attached notice marked"Appendix." 8Copies of said notice, to be furnished by the RegionalDirector for Region 14, after being signed by Respond-ent's representative,shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 14, inwriting,within 20 days from the date of the receipt of thisDecision,what steps Respondent has taken to complyherewith.99 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "9In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director,in writing,within 10 days from the date of this Order,what steps Respond-ent has taken to comply herewith "WE WILL NOT interfere with,restrain,or coerceour employees by raising wages so as to discouragetheir union activities provided,however, that nothingin these recommendations requires us to vary orabandon the wage raises or wage schedule which wehave heretofore established.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization,to form,join,or assistthe Union,or any other labor organization,to bar-gain collectively through representatives of their ownchoosing,or to engage in other concerted activitiesfor the purpose of collective bargaining or other mu-tual aid or protection,or to refrain from any or allsuch activities.WE WILL offer to Margaret Hinderliter immediateand full reinstatement to her former or substantiallyequivalent position,without prejudice to her seniori-ty or other rights and privileges,and make her wholefor any losses she may have suffered as a result ofher discharge.WE WILL bargain collectively,on request, withRetail Clerks Union,Local 418, Retail Clerks Inter-nationalAssociation,AFL-CIO,as the exclusiverepresentative of employees in the bargaining unitdescribed herein with respect to wages, rates of pay,hours of employment,or other terms and conditionsof employment,and, if an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is:All full-time and part-time selling and, nonsellingemployees of J. Taylor Mart, Inc.'s facility onRoute 45, Mattoon,Illinois, excluding meat de-partment employees, office clerical,professionalemployees,guards and supervisors as defined inthe Act.All our employees are free to become or remain, or torefrain from becoming or remaining,members of theabove-named or any other labor organization, except tothe extent that such a right may be affected by an agree-ment in conformity with Section 8(a)(3) of the NationalLabor Relations Act.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Board, andin order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WILL NOTdiscourage membership in RetailClerks Union, Local418, RetailClerksInterna-tionalAssociation,AFL-CIO,or any other labororganization,by discharging or otherwise discrimi-nating against employees in regard to their hire ortenure of employment or any term or condition ofemployment.J.TAYLOR MART, INC.,D/B/A TAYLOR'S I.G.A.FOODLINER(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly'with the Board'sRegional Office, 1014 Boat-man's Bank Building, 314 North Broadway,St.Louis,Missouri 63102, Telephone 622-4167.